MEMORANDUM DECISION
                                                                       FILED
Pursuant to Ind. Appellate Rule 65(D),                            Mar 24 2016, 8:24 am
this Memorandum Decision shall not be
                                                                       CLERK
regarded as precedent or cited before any                          Indiana Supreme Court
                                                                      Court of Appeals
court except for the purpose of establishing                            and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANTS                                 ATTORNEYS FOR APPELLEE
Kimberly A. Jackson                                      Gregory F. Zoeller
Indianapolis, Indiana                                    Attorney General of Indiana

Steven J. Halbert                                        Robert J. Henke
Carmel, Indiana                                          Deputy Attorney General

                                                         David E. Corey
                                                         Deputy Attorney general
                                                         Indianapolis, Indiana




                                           IN THE
    COURT OF APPEALS OF INDIANA

T.T.-R. and D.S.,                                        March 24, 2016
Appellants-Defendants,                                   Court of Appeals Case No.
                                                         49A05-1508-JT-1079
        v.                                               Appeal from the Marion Superior
                                                         Court
Indiana Department of Child                              The Honorable Larry Bradley,
Services,                                                Magistrate
Appellee-Plaintiff.                                      The Honorable Marilyn Moores,
                                                         Judge
                                                         Trial Court Cause No.
                                                         49D09-1409-JT-400



Altice, Judge.

Court of Appeals of Indiana | Memorandum Decision 49A05-1508-JT-1079 | March 24, 2016      Page 1 of 24
                                                       Case Summary


[1]   T.T.-R (Mother) and D.S. (Father) (referred to collectively at times as Parents)

      appeal the involuntary termination of their parental rights to C.S. (Child). They

      individually challenge the sufficiency of the evidence supporting the termination.


[2]   We affirm.


                                             Facts1 & Procedural History


[3]   Parents have a daughter together, Child, born on August 23, 2009. Parents both

      have substantial histories with the Department of Child Services (DCS). After a

      lengthy CHINS proceeding, Father consented to the termination of his parental

      rights to his four-year-old son in 2009. Thereafter, in another CHINS case

      involving a daughter (not Child), Father consented to the termination of his

      parental rights in 2010. Although Mother has not had her rights in other children

      terminated, she has two other children with whom she has not had primary

      custody. Mother has an adult son who primarily resided with his father, Mother’s

      first husband, during the son’s adolescence. She also has a daughter, A.T., with

      her second husband. A.T. lives with her father and has been the subject of DCS

      investigations a number of times, with substantiated neglect findings in 2003, 2007,

      2008, and 2012. In July 2012, A.T. became the subject of a CHINS proceeding




         1
          In his reply brief, Father requests that we strike the statement of facts section of DCS’s brief. This request is
         summarily denied.

         Court of Appeals of Indiana | Memorandum Decision 49A05-1508-JT-1079 | March 24, 2016                Page 2 of 24
      and was removed from her father’s home. Mother received services through DCS

      regarding A.T.’s CHINS case, which was near the end of 2014.


[4]   In the meantime, DCS was alerted to concerns regarding Child’s living conditions.

      On March 17, 2013, investigators discovered deplorable conditions at Mother and

      Father’s residence, which was a converted garage with no heat or running water

      and little food. The toilet and buckets were filled with urine and feces. The

      kitchen was covered in dirt and rodent feces. Child, three and a half at the time,

      was filthy and smelled of urine. Her head was infested with lice, and she exhibited

      significant speech delays. Child was immediately removed from the home and

      taken to a foster home, where she has remained throughout this case.


[5]   DCS filed a CHINS petition regarding Child on March 19, 2013, based on her

      parents’ failure to provide a safe, sanitary, and appropriate living environment.

      Child was adjudicated a CHINS on April 23, 2013. At the subsequent

      dispositional hearing, Mother and Father were ordered to secure and maintain

      adequate sources of income and suitable, safe, clean, and stable housing with

      sufficient bedding, utilities, and food. They were also ordered to engage in home-

      based counseling, complete psychological evaluations, and successfully complete

      any resulting recommendations. Additionally, Father was ordered to complete a

      Father Engagement Program. Although Mother had recently completed a

      parenting assessment and classes in A.T.’s CHINS case, service providers

      continued working on her parenting skills.




         Court of Appeals of Indiana | Memorandum Decision 49A05-1508-JT-1079 | March 24, 2016   Page 3 of 24
[6]   The record establishes that Mother and Father both have significant cognitive

      impairments, which affect their ability to parent and benefit from the services

      provided by DCS. Specifically, Mother’s psychological evaluation identified her as

      being in the lower extreme range of intellectual functioning. Mother also suffers

      from anxiety disorder and personality disorders with dependent, narcissistic, and

      schizoid trends. Father self-reported that he had been diagnosed as having mild

      retardation, as well as bipolar disorder and post-traumatic stress disorder (PTSD).

      His mental health evaluation during the CHINS case confirmed the PTSD and

      bipolar diagnoses. While his mental health therapist did not indicate a diagnosis of

      mental retardation, she indicated that Father had a cognitive impairment that

      resulted in lack of insight.


[7]   Between March 2013 and September 2014, Mother and Father engaged regularly

      in services provided by DCS. This included, among other things, mental health

      therapy, home-based counseling and case management, and supervised visitation.

      Although Mother and Father consistently participated in services, providers

      generally agreed that Mother and Father were not adequately progressing despite

      lengthy provision of services. They continued to lack insight regarding parenting

      Child in a safe and appropriate way. In fact, Father adamantly refused to work on

      parenting with his life skills instructor and did not appear to believe that having

      utilities and a stable home for Child were a necessity.2 During visits, Father often



         2
          Father felt DCS was imposing its values on him. He agreed to work on his anger issues but “refused to
         work on parenting and stat[ed] that it had no bearing on the case and he already knew how to parent.”
         Transcript at 421.

         Court of Appeals of Indiana | Memorandum Decision 49A05-1508-JT-1079 | March 24, 2016          Page 4 of 24
      engaged in inappropriate conversations around or with Child. At no time did

      service providers recommend unsupervised visitation.


[8]   Around September 2013, Parents moved into their current two-bedroom

      apartment, which they share with their roommate Mindy. The physical location of

      their housing remained stable thereafter. The conditions of the home, however,

      did not. In the approximately 800-square-foot apartment, they regularly had a

      number of additional individuals living with them, as well as up to ten pets

      (including cats, dogs, gerbils, and rabbits) that they did not properly care for. It

      was not uncommon for the house guests to be sleeping on wooden pallets in the

      living room during Child’s supervised visitation. The apartment often smelled of

      smoke, animals, and unwashed bodies. Service providers consistently raised

      concerns to Mother and Father regarding the animals and extra people in the

      home. Mother and Father would sometimes respond with minor changes – like

      getting rid of some animals – but the improvements did not last. In December

      2014, there were still five people and four to five pets in the home. Further, the

      home was without electricity for about a week in late summer of 2014.


[9]   With respect to income, around February 2014, Father began a part-time,

      minimum-wage job that increased in hours over the course of the CHINS

      proceeding. He, however, refused recommendations to apply for food stamps and

      Medicaid. Further, a large amount of his paycheck was deducted for back child

      support. With the assistance of DCS, by mid-2014, Mother began receiving social




         Court of Appeals of Indiana | Memorandum Decision 49A05-1508-JT-1079 | March 24, 2016   Page 5 of 24
   security disability benefits in the amount of $733 per month.3 She also receives $20

   in food stamps per month. Mother, Father, and Mindy share living expenses.


[10] On   September 9, 2014, Child’s permanency plan was changed from reunification

   to adoption. In its order, the trial court expressly found that despite Parents’

   participation in services, they had failed to demonstrate the ability to apply the

   information being provided by the service providers in order to provide a stable,

   appropriate home for Child. The court further found that due to the slow and

   limited progress of Mother and Father, achieving permanency for Child through a

   change in the plan was in Child’s best interests. Thereafter, on September 19,

   2014, DCS filed its petition to terminate the parental rights of Mother and Father

   as to Child.


[11] Supervised        visits continued for several months but were suspended by the trial

   court in March 2015 upon the recommendation of Child’s therapist. Visitation

   was stopped due, in part, to inappropriate interactions by Parents and the trauma

   visits caused for Child.


[12] Mother        was unsuccessfully discharged from home-based therapy in December

   2014, when her therapist determined Mother had met her maximum therapeutic

   benefit in their work together and made no significant progress. While Mother was

   able to verbalize needed changes, she failed to put those changes into action. This

   was consistent with the results of the psychological exam conducted in December



          3
              Mindy is the payee of Mother’s disability check.


          Court of Appeals of Indiana | Memorandum Decision 49A05-1508-JT-1079 | March 24, 2016   Page 6 of 24
   2013. Dr. Jeff Vanderwater-Piercy explained that Mother exhibited a pattern of

   lack of initiative in addressing matters that warranted her attention and a pattern of

   consistent reliance on others. Dr. Vanderwater-Piercy noted “an enduring pattern

   of putting her own needs before those of [her] children”. Transcript at 133. He

   indicated that Mother’s repeated involvement with DCS, each time raising the

   same parenting concerns, suggests a lack of attachment with her children.


[13] Father’s   community-based therapist, Jessica Ramey, released him from therapy in

   September 2014. At that time, progress had stagnated and Ramey believed Father

   had reached maximum therapeutic benefit with her. Ramey indicated that Father

   had made some tangible progress in communication, housing, and employment.

   However, he had made little to no progress in his relationships, setting healthy

   boundaries, and anger management. Ramey also noted the recurrent concerns

   regarding the condition of the home – additional people, pets, smells, and utilities.

   With regard to the people and pets, Ramey was worried about possible eviction

   and the use of Parents’ limited resources by these extra inhabitants. She also noted

   Father’s concern that at least one of the people in the home was a drug user.

   Ramey believed Father’s major barriers to reunification were his difficulty

   managing his mental health, continued instability in relationships, difficulty

   applying skills learned in therapy and case management, and lack of insight

   regarding child development. She opined that Father needed a long-term mental-

   health program that works with the seriously mentally ill on a consistent basis.


[14] The   termination hearing was conducted on January 26, 2015, and May 13, 14, and

   27, 2015. DCS witnesses testified consistent with the facts set out above.

       Court of Appeals of Indiana | Memorandum Decision 49A05-1508-JT-1079 | March 24, 2016   Page 7 of 24
   Additionally, James Rowe, a life skills specialist and visitation supervisor in this

   case since July 2014, testified that Mother and Father have not been able to

   demonstrate consistent parenting or insight into Child’s needs. Rowe indicated

   further that despite having increased income, “their living environment hasn’t

   changed”. Id. at 37. Deanna Graves, a visitation supervisor and Mother’s home-

   based case manager until July 2014, noted concerns regarding housing and

   observed “it was hard for them to care for themselves let alone [Child]”. Id. at 96.

   Although Graves’s services ended in July 2014, she testified that she remained in

   touch with Mother and attended a supervised visit about a month before the

   termination hearing began. At that time, Graves observed additional people still

   living with Mother, Father, and Mindy.


[15] The   family case manager (FCM) through February 2015 was Destiny Perry, who

   also served as the FCM in A.T.’s CHINS case. FCM Perry testified at the

   termination hearing that in addition to income concerns, housing stability

   remained an unresolved issue. She noted minor improvements regarding housing

   during the case, but no major improvements.4 FCM Perry opined that Mother and

   Father were unable to provide permanency for Child because they lack stability for

   themselves and that adoption by the foster parents was in Child’s best interests.




       4
           FCM Perry explained the major barriers to reunification as follows:

                The major barriers is the, the conditions of the home. Um, the, the lack of resources and
                parents [sic] ability to understand when something is unsafe for their child[. For example,] there
                was a point in time when there was some guy who stayed the night at, at the house and [Father]
                didn’t even know who the person was.
       Id. at 206-07.

       Court of Appeals of Indiana | Memorandum Decision 49A05-1508-JT-1079 | March 24, 2016               Page 8 of 24
    She testified that it would not be appropriate to give Mother and Father more time,

    as the case had been open since early 2013 and Child needs permanency. Further,

    FCM Perry indicated that she did not believe that there were additional services

    DCS could have offered Mother and Father that would have made a substantial

    difference in the outcome of this case.


[16] Child’s   therapist, Julie Bingham, indicated that Child has significant verbal delays,

    as well as emotional and developmental delays. Child attends a developmental

    preschool and participates in play therapy, trauma-focused therapy, and family

    therapy with her foster parents. Bingham testified that Child has displayed

    progress as a result of therapy and that “with the consistency she’s getting

    nurturing, she’s getting love, she’s getting support, there is a consistent structure,

    um, which is all necessary for a child to have healthy development.” Id. at 274-75.

    Bingham indicated that Child will need ongoing therapy and counseling for quite

    some time. If Child was returned to Mother and Father, Bingham expressed

    concerns regarding Child’s wellbeing and safety.


[17] The   guardian ad litem (GAL) testified that termination of parental rights and

    adoption by the foster parents were in Child’s best interests. The GAL explained

    that Child has been with the foster parents since March 2013 and is bonded to

    them in a safe, stable home where her needs are being met. “She has consistent

    parenting there.” Id. at 525.


[18] In   Addition, the GAL noted her concerns regarding the cleanliness and safety of

    Parents’ home. In particular, she described a supervised visit in November 2014:


          Court of Appeals of Indiana | Memorandum Decision 49A05-1508-JT-1079 | March 24, 2016   Page 9 of 24
                [T]here were a number of pets …. [T]here were a number of
                people sleeping on the floor in the living room and the safety
                concerns I had related to that was that … I think I was there for a
                little bit over an hour and none of the adults that were sleeping
                on the pallets on the floor…woke up during the time that I was
                there. So, it’s…kind of peculiar circumstances but one of the,
                what appeared to be a female…it was almost as if she had fallen
                asleep with a cigarette in her hand and I think her goal, maybe,
                was to have the cigarette over a[n] ashtray that was on the floor
                but there was probably, maybe this much ash kind of still on the
                cigarette that had it been burning and had it fallen, it would have
                fallen on the carpet.


    Id. at 518-19. Additionally, the GAL noted the smell of animals and unwashed

    bodies.


[19] The   GAL testified that she had visited Parents’ home on May 6, 2015. Only

   Father was present, and he gave the GAL the impression that Mother “had taken

   up with someone else” and had not been home in a week. Id. at 521. Father

   indicated that there was a scheduled DCS visit and that he had unsuccessfully tried

   to reach Mother to help clean the apartment. As a result, he and Mindy cleaned

   for the scheduled visit. The GAL observed two cats and one dog on this visit. She

   returned for an unannounced visit on May 11, 2015, but there was no answer.


[20] The   new FCM, James Wilbur, who took over in February 2015 for FCM Perry,

   testified briefly. He acknowledged that during a visit on May 6 or 7, 2015, the

   home was clean and appropriate. He noted, however, that Mother and Father had

   substantial advance notice of his visit and that it was apparent the home had been

   recently cleaned. Further, there was no bed in the home for Child.


       Court of Appeals of Indiana | Memorandum Decision 49A05-1508-JT-1079 | March 24, 2016   Page 10 of 24
[21] On   July 15, 2015, the trial court issued its order terminating Mother’s and Father’s

   parental rights to Child. Based on its extensive findings, the trial court concluded:


                      8. There is a reasonable probability that the conditions that
                         resulted in [Child’s] removal and continued placement
                         outside the home will not be remedied by her parents
                         given the amount and length of services which have
                         resulted in little progress as to insight and adequate and
                         safe parenting skills.


                      9. Mental retardation, standing alone, is not a proper ground
                         for terminating parental rights. Egly v. Blackford County
                         DPW, 592 N.E.2d 1232 (Ind. 1992). Where parents are
                         incapable of or unwilling to fulfill their legal obligations in
                         caring for their children, then mental illness may be
                         considered. In re Wardship of B.C., 441 N.E.2d 208 (Ind.
                         1982).


                      10. Continuation of the parent-child relationship poses a threat
                          to [Child’s] well-being due to the lack of skills and insight
                          to parent and provide a safe and stable environment and
                          meet [Child’s] basic and special needs. Continuation of
                          the parent-child relationship would also thwart the goal of
                          [Child] attaining a permanent home after being in foster
                          care for over two years.


                                                              ***


                      12. Termination of the parent-child relationship in [sic] in
                          [Child’s] best interests to allow her to be adopted into a
                          safe and stable home where she will continue to progress
                          and have her needs met.




          Court of Appeals of Indiana | Memorandum Decision 49A05-1508-JT-1079 | March 24, 2016   Page 11 of 24
                   13. The permanency plan of adoption for [Child] is a
                       satisfactory plan.


       Appellant’s Appendix at 20. Accordingly, the trial court granted DCS’s petition

       to terminate Mother’s and Father’s parental rights with respect to Child.

       Mother and Father now appeal.


                                           Discussion & Decision


[22] When    reviewing the termination of parental rights, we will not reweigh the

   evidence or judge the credibility of the witnesses. In re D.D., 804 N.E.2d 258, 265

   (Ind. Ct. App. 2004), trans. denied. Instead, we consider only the evidence and

   reasonable inferences most favorable to the judgment. Id. In deference to the trial

   court’s unique position to assess the evidence, we will set aside its

   judgment terminating a parent-child relationship only if it is clearly erroneous. In

   re L.S., 717 N.E.2d 204, 208 (Ind. Ct. App. 1999), trans. denied. Thus, if the

   evidence and inferences support the decision, we must affirm. Id.


[23] The   trial court entered findings in its order terminating parental rights. When the

   court enters specific findings of fact and conclusions thereon, we apply a two-tiered

   standard of review. Bester v. Lake Cnty. Office of Family & Children, 839 N.E.2d 143,

   147 (Ind. 2005). First, we determine whether the evidence supports the findings,

   and second we determine whether the findings support the judgment. Id.

   “Findings are clearly erroneous only when the record contains no facts to support

   them either directly or by inference.” Quillen v. Quillen, 671 N.E.2d 98, 102 (Ind.



       Court of Appeals of Indiana | Memorandum Decision 49A05-1508-JT-1079 | March 24, 2016   Page 12 of 24
   1996). A judgment is clearly erroneous only if the findings do not support the

   court’s conclusions or the conclusions do not support the judgment thereon. Id.


[24] We   recognize that the traditional right of parents to “establish a home and raise

   their children is protected by the Fourteenth Amendment of the United States

   Constitution.” In re M.B., 666 N.E.2d 73, 76 (Ind. Ct. App. 1996), trans. denied.

   Although parental rights are of constitutional dimension, the law provides for

   the termination of these rights when parents are unable or unwilling to meet their

   parental responsibilities. In re R.H., 892 N.E.2d 144, 149 (Ind. Ct. App. 2008). In

   addition, a court must subordinate the interests of the parents to those of the child

   when evaluating the circumstances surrounding the termination. In re K.S., 750

   N.E.2d 832, 836 (Ind. Ct. App. 2001). The purpose of terminating parental rights

   is not to punish the parents, but to protect their children. Id.


[25] Before   an involuntary termination of parental rights may occur in Indiana, DCS is

   required to allege and prove by clear and convincing evidence, among other things:

                 (B) that one (1) of the following is true:

                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for
                        placement outside the home of the parents will not be
                        remedied.

                        (ii) There is a reasonable probability that the continuation
                        of the parent-child relationship poses a threat to the well-
                        being of the child.

                        (iii) The child has, on two (2) separate occasions, been
                        adjudicated a child in need of services[.]


       Court of Appeals of Indiana | Memorandum Decision 49A05-1508-JT-1079 | March 24, 2016   Page 13 of 24
     Ind. Code § 31-35-2-4(b)(2)(B). DCS must also prove by clear and convincing

     evidence that termination is in the best interests of the child and there is a

     satisfactory plan for the child’s care and treatment. I.C. § 31-35-2-4(b)(2)(C), (D).


[26] On   appeal, both Mother and Father argue that the evidence was insufficient to

    support the involuntary termination of their parental rights. Father challenges a

    number of the trial court’s specific findings and its conclusions as to I.C. § 31-35-2-

    4(b)(2)(B)(i) and (ii), (C), and (D). In sum, Father’s argument is based on his

    slanted view of the evidence, which includes claims that the condition of the home

    had been remedied long before the termination of parental rights, “any lack of

    success was caused by DCS’s failure to offer those services in a manner

    recommended for persons with cognitive challenges”, and FCM Perry neglected

    the case. Father’s Brief at 21. Father claims that he and Mother should be allowed

    additional time to complete services suited to their cognitive challenges. Mother’s

    appellate argument, in a more succinct manner, track’s Father’s general arguments

    regarding I.C. § 31-35-2-4(b)(2)(B)(i) and (ii).


                                           Alleged Defective Findings


[27] Father    challenges a number of the trial court’s findings of fact as defective. We

    will address each in turn.


[28] First,   Father notes that finding number 3 indicates that Child was removed from

    the home on March 17, 2012, when she was actually removed on March 17, 2013.

    This was obviously a scrivener’s error – much like Father’s reference to the



          Court of Appeals of Indiana | Memorandum Decision 49A05-1508-JT-1079 | March 24, 2016   Page 14 of 24
   incorrect year on page eight of his brief 5 – but we are at a loss as to how this

   mistake in any way affects the trial court’s decision.


[29] Father   next challenges finding number 17, which provides: “Ms. Graves could not

   recommend [Child] being placed back in the home as a result of the home not

   being suitable and parents not having an income adequate to care for [Child].”

   Appellant’s Appendix at 17. Father acknowledges that this statement is supported by

   the evidence but claims it is “incorrect to the extent that it does not indicate

   Graves’ failure to recommend placement back in the home was based on

   circumstances existing prior to July 2014.” Father’s Brief at 26. Father’s argument

   is without merit. Moreover, we observe that finding number 16 expressly indicates

   that Graves provided home-based services from March 2013 to July 2014.


[30] Father   lumps his challenge to findings number 28 and 29 together. These findings

   provide:


                      28. Therapy goals for [Father] involved bettering his parenting
                          skills, managing his anger, and working on healthy
                          relationships.


                      29. [Father] had difficulty in learning and retaining
                          information in a parenting curriculum. He felt he knew
                          how to parent and did not understand the bearing
                          parenting had on the ChINS case.




       5
           Dr. Vanderwater-Piercy’s evaluation of Mother was done in 2013, not 2014.


       Court of Appeals of Indiana | Memorandum Decision 49A05-1508-JT-1079 | March 24, 2016   Page 15 of 24
   Appellant’s Appendix at 17. These findings are not clearly erroneous. The record

   clearly supports finding number 29. Further, we agree with DCS that Father’s

   argument with respect to finding number 28 puts form over substance.


[31] Next,   Father asserts that finding number 31 is partially inaccurate. The finding

   indicated: “Therapy ended in September of 2014 with little improvement in

   learning healthy relationships. [Father] still had anger issues. The therapist

   believed [Father] had reached the maximum therapeutic benefit that could be

   provided.” Id. The therapist testified that she felt Father had reached maximum

   therapeutic benefit with her and recommended that he enter a long-term mental

   health program for the seriously mentally ill (a program he could not afford due to

   his lack of insurance). While the trial court’s finding might be slightly ambiguous

   by not adding “with her” at the end of its finding, we cannot say that it is clearly

   erroneous.


[32] Finding   number 33 indicated, among other things, that Father has been diagnosed

   as having mild retardation. Father claims that the record does not reveal such a

   diagnosis – only that he has cognitive limitations. While this distinction does not

   appear material for our purposes, there is evidence in the record that Father

   reported having been diagnosed with mental retardation. Accordingly, the finding

   is not clearly erroneous.


[33] Similarly,   Father disputes finding number 37, which indicates that “parents’

   cognitive delays impede their ability to appropriately and safely parent a child.”

   Id. at 18. Father asserts there was no evidence he had been diagnosed with any


       Court of Appeals of Indiana | Memorandum Decision 49A05-1508-JT-1079 | March 24, 2016   Page 16 of 24
   “cognitive delay” or that he and Mother could not parent Child due to cognitive

   limitations. Father does not address the difference between “cognitive delay” and

   “cognitive limitation” or how this alleged distinction is relevant. Moreover, there

   is ample evidence in the record to support a finding that Parents’ cognitive

   difficulties negatively impacted their ability to parent.


[34] Finding    number 43 provides that Parents have resided in four different places

   during the CHINS case and, at times, have struggled to maintain utility services.

   Father acknowledges that they resided in four different residences. He argues,

   however, that the finding is incorrect to the extent it suggests unstable housing. In

   this regard, he notes that he and Mother have lived in their current residence for

   nearly two years and “mostly” have had no utility outages. Father’s Brief at 29.

   This does not constitute an argument that the finding is clearly erroneous,6 and we

   reject the veiled attempt to have us reweigh the evidence.


[35] Finally,   Father argues that findings number 44 and 47 exaggerate and misstate the

   conditions of the home. These findings provide:


                    44. The respondent parents have a pattern of allowing people
                        to rotate in and out of the apartment, sleeping on pallets.
                        Drug use has taken place in the home. The home has also
                        been inhabited on and off by several animals. The result is




       6
         We remind Father that findings are “clearly erroneous only when the record contains no facts to support
       them either directly or by inference.” Quillen, 671 N.E.2d at 102. The trial court’s finding is amply supported
       by the record.

       Court of Appeals of Indiana | Memorandum Decision 49A05-1508-JT-1079 | March 24, 2016            Page 17 of 24
                        an atmosphere of overwhelming cigarette smoke and the
                        smell of animals and body odor.


                   47. The parents have not established that they are able to
                       maintain an appropriate home after an historical inability
                       to provide a safe, clean and uninhabited environment.


  Appellant’s Appendix at 18. Except for one minor point, these findings are supported

  by evidence in the record either directly or by inference. Again, we reject Father’s

  attempt to have us reweigh the evidence. The sole defect is contained in finding

  number 44 with respect to drug use in the home. The only evidence regarding drug

  use was Father’s concern, expressed to his therapist, that an individual staying in

  the home was using drugs outside the home.


                                        Challenged Conclusions


[36] Both   Mother and Father challenge the court’s conclusions with respect to I.C. § 31-

   35-2-4(b)(2)(B). In this regard, we observe that DCS was required to establish only

   one of the three requirements of subsection (b)(2)(B) by clear and convincing

   evidence. See In re L.V.N., 799 N.E.2d 63, 69 (Ind. Ct. App. 2003). The trial court

   found that DCS presented sufficient evidence to satisfy two of those requirements,

   namely, that there is a reasonable probability the conditions resulting in Child’s

   removal or continued placement outside Parents’ care will not be remedied and

   that the continuation of the parent-child relationship poses a threat to Child’s well-

   being. See I.C. § 31-35-2-4(b)(2)(B)(i), (ii). We focus our inquiry on the former

   requirement—that is, whether there was sufficient evidence to establish a



       Court of Appeals of Indiana | Memorandum Decision 49A05-1508-JT-1079 | March 24, 2016   Page 18 of 24
       reasonable probability that the conditions resulting in Child’s removal or continued

       placement outside Mother and Father’s care will not be remedied.


[37] In   making such a determination, the trial court must judge a parent’s fitness to care

       for his or her child at the time of the termination hearing, taking into consideration

       evidence of changed conditions. In re J.T., 742 N.E.2d 509, 512 (Ind. Ct. App.

       2001), trans. denied. The court must also evaluate the parent’s habitual patterns of

       conduct to determine whether there is a substantial probability of future neglect or

       deprivation of the child. Id. Further, the court may consider the parent’s history of

       neglect and response to services offered through DCS. McBride v. Monroe Cnty.

       Office of Family & Children, 798 N.E.2d 185, 199 (Ind. Ct. App. 2003).


[38] The   trial court’s conclusion in this regard was expressly based on the length of time

       in which Parents had been provided services and their resulting lack of significant

       progress with respect to safe parenting skills and insight into Child’s needs. The

       court observed that although they have maintained minimal income and housing,

       Mother and Father have not been able to demonstrate the skills or insight to safely

       and appropriately parent Child. The court also noted that Parents have never

       reached the point where it was recommended that parenting time could be

       unsupervised. The trial court’s findings support this conclusion.


[39]   The result in this case is particularly tragic because Mother and Father clearly love

       and are bonded with Child. Moreover, they made some strides – as recognized by

       the trial court – and cooperated to a large degree with service providers. Despite

       substantial provision of services over a lengthy period of time, however, they were


          Court of Appeals of Indiana | Memorandum Decision 49A05-1508-JT-1079 | March 24, 2016   Page 19 of 24
       unfortunately unable to attain the skills or insight they needed to safely parent

       Child. See Egly v. Blackford Cnty. Dep’t of Pub. Welfare, 592 N.E.2d 1232, 1234 (Ind.

       1992) (where parents are incapable of fulfilling their legal obligations in caring for

       their child, mental illness may be considered).


[40] Child   was removed from the home in March 2013 due to general neglect and the

       condition of the home. By September 2013, the record indicates that Parents

       moved into a more suitable home and remained there throughout the rest of the

       case. While their address remained stable thereafter, the record establishes that the

       conditions inside their apartment did not. Even as late as November/December

       2014, after termination proceedings had been initiated and twenty months after

       Child’s removal, service providers observed excessive numbers of pets and people

       still living in the apartment. The GAL testified of concerns regarding the

       cleanliness and safety of Parents’ home. She noted that during a supervised visit in

       November 2014, people were asleep on pallets in the living room throughout the

       entire visit. The apartment smelled of animals and unwashed bodies. Further, one

       of the sleeping individuals appeared to have fallen asleep with a burning cigarette

       in her hand. This is clearly not a safe and stable living environment for Child.


[41]   The only time during this case that a service provider found the home to be clean

       and appropriate was more than two years after Child’s removal and in the eleventh

       hour of the termination proceedings. Notably, Parents had significant advance

       notice, resulting in the home being cleaned just before the visit. This brief

       compliance says little against the backdrop of months and years of Parents living in



          Court of Appeals of Indiana | Memorandum Decision 49A05-1508-JT-1079 | March 24, 2016   Page 20 of 24
       direct contravention of the recommendations of service providers. 7 See K.T.K. v.

       Ind. Dep’t of Child Services, 989 N.E.2d 1225, 1234 (Ind. 2013) (trial court acted

       within its discretion when it disregarded efforts made only shortly before

       termination and weighed more heavily mother’s history of conduct prior to those

       efforts). As found by the trial court, Parents have not been able to maintain an

       appropriate home after a historical inability to provide a safe, clean, and

       uninhabited environment.


[42]    Mother and Father both criticize the services provided by DCS. For example,

       Father acknowledges that he received services for more than a year without

       achieving the level of insight and parenting skills desired by DCS. He asserts,

       however, that DCS administered services defectively because “[n]one of the people

       who provided significant services to Father had the education or training necessary

       to deal with individuals, like Father and Mother, with cognitive disabilities.”

       Father’s Brief at 34. Mother, similarly, insinuates that DCS failed to even attempt

       to help her.


[43] These    arguments were asserted by Mother and Father throughout the lengthy

       termination hearing. The evidence, however, establishes that Parents were




          7
           Parents’ extensive DCS involvement with other children also lends support to the fact that their pattern of
          conduct is unlikely to be remedied. Further, we find unpersuasive Father’s assertion that the fact A.T.’s
          CHINS case closed at the end of 2014 is evidence that the conditions in Parents’ home had been remedied.
          A.T. was removed due to the conditions in her father’s home and was returned to his home when the conditions
          were remedied. The record indicates that A.T.’s father has custody of her and that when Mother visits A.T.,
          she generally does so at A.T.’s father’s home.

          Court of Appeals of Indiana | Memorandum Decision 49A05-1508-JT-1079 | March 24, 2016          Page 21 of 24
       provided numerous services8 over a substantial amount of time – even after the

       termination proceedings commenced. An argument that there were more or better

       services available is not a proper method of attacking a termination order as

       contrary to law. See In re H.L., 915 N.E.2d 145, 148 n.3 (Ind. Ct. App. 2009). See

       also In re E.E., 736 N.E.2d 791, 796 (Ind. Ct. App. 2000) (“the provision of family

       services is not a requisite element of our parental rights termination statute, and

       thus, even a complete failure to provide services would not serve to negate a

       necessary element of the termination statute and require reversal”).


[44] The      trial court’s conclusion that there is a reasonable probability the conditions

       resulting in Child’s removal and continued placement outside Parents’ home will

       not be remedied is supported by its findings of fact and not clearly erroneous.

       Accordingly, we need not reach the issue of whether continuation of the parent-

       child relationship poses a threat to Child’s well-being.


[45]    Father also challenges the trial court’s conclusion that termination is in Child’s

       best interests.9 In determining the best interests of a child, a trial court is required

       to look beyond the factors identified by DCS and to consider the totality of the

       evidence. In re J.S., 906 N.E.2d 226, 236 (Ind. Ct. App. 2009). In doing so, the



          8
            Parents received individual therapy, couple’s counseling, home-based case management, supervised
          visitation, individualized parent education through various service providers, employment and housing
          services, and psychological evaluations. Father also received medication management services, but he did
          not take his medication as prescribed.
          9
            Father asserts in his reply brief that DCS indicated he did not challenge the trial court’s conclusions
          regarding Child’s best interests or whether a satisfactory plan existed. On the contrary, DCS’s appellate
          argument makes clear its claim that Mother – not Father – effectively conceded the correctness of these
          conclusions by not arguing them in her brief.

          Court of Appeals of Indiana | Memorandum Decision 49A05-1508-JT-1079 | March 24, 2016            Page 22 of 24
    court must subordinate the interests of the parents to those of the child, and need

    not wait until the child is irreversibly harmed before terminating the parent-child

    relationship. Id. “Permanency is a central consideration in determining the best

    interests of a child.” In re G.Y., 904 N.E.2d 1257, 1265 (Ind. 2009).


[46] In   this regard, Father notes that Child is bonded to Mother and Father, as well as

    her half-sister, A.T. He argues that although Child has progressed during her two

    years with her foster family, “it is unclear whether [Child] would have made the

    same progress if she had been in Mother and Father’s home during that period.”

    Father’s Brief at 43-44. Further, he notes that Child still has behavioral problems

    and is, therefore, not really thriving in her foster home.


[47] These    arguments are requests to reweigh the evidence, which we cannot do. The

    trial court found that termination would clear the path for Child to be adopted into

    “a family with which she is thriving and where she will be safe and nurtured and

    where all her needs will continue to be met.” Appellant’s Appendix at 19. The

    evidence supports this finding, as both FCM Perry and the GAL discussed the

    need for permanency and testified that termination was in Child’s best interests.

    The court’s finding, in turn, supports its conclusion that termination is in Child’s

    best interests. See In re J.S., 906 N.E.2d at 236 (“the recommendations of the case

    manager and court-appointed advocate to terminate parental rights, in addition to

    evidence that the conditions resulting in removal will not be remedied, is sufficient

    to show by clear and convincing evidence that termination is in the child’s best

    interests”).



          Court of Appeals of Indiana | Memorandum Decision 49A05-1508-JT-1079 | March 24, 2016   Page 23 of 24
[48] Finally,   Father challenges the trial court’s conclusion that the permanency plan of

    adoption by the foster family is a satisfactory plan for the care and treatment of

    Child. His argument is a reiteration of those above. He does not dispute that the

    plan for Child’s care and treatment is adoption by the foster family or that the

    foster parents are willing to adopt.


[49] In   order for the trial court to terminate the parent-child relationship, the court must

    find that there is a satisfactory plan for the care and treatment of the child. In re

    S.L.H.S., 885 N.E.2d 603, 618 (Ind. Ct. App. 2008). The plan need not be detailed,

    so long as it offers a general sense of the direction in which the child will be going

    after termination. Id. “A DCS plan is satisfactory if the plan is to attempt to find

    suitable parents to adopt the children.” In re A.S., 17 N.E.3d 994, 1007 (Ind. Ct.

    App. 2014), trans. denied.


[50] Here,   the foster parents desire to adopt Child, who has been in their care since

    March 2013. DCS’s plan for the care and treatment of Child following termination

    is adoption by the foster parents. The trial court’s conclusion that DCS has a

    suitable plan for Child’s future care is not clearly erroneous.


[51] Judgment      affirmed.


[52] Robb,    J., and Barnes, J., concur.




          Court of Appeals of Indiana | Memorandum Decision 49A05-1508-JT-1079 | March 24, 2016   Page 24 of 24